Case
Case 1:02-cv-08333-WHP
     1:02-cv-04432-WHP Document
                       Document115 Filed04/21/20
                                92 Filed 04/17/20 Page
                                                  Page 11 of
                                                          of 22
Case
Case 1:02-cv-08333-WHP
     1:02-cv-04432-WHP Document
                       Document115 Filed 04/21/20
                                92 Filed 04/17/20 Page
                                                  Page 22 of
                                                          of 22




                     Application granted. The status conference is adjourned to
                     September 24, 2020 at 10:30 a.m. The parties shall submit their
                     joint status report by September 17, 2020.


              Dated: April 21, 2020
                   New York, New York
